DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the uplink resource comprises one or more interlace segments corresponding to one or more subbands in the first bandwidth, wherein each one of the one or more interlace segments is a segment of an interlace located in a subband, the transmitter is configured to perform uplink transmission on the one or more interlace segments corresponding to the one or more subbands after sensing the one or more subbands to be idle” together with the other elements are the reasons for allowance.

2.	Regarding claim 31 – A signal transmission method, comprising: receiving, by a terminal, first indication information from a network device, wherein the first indication information is used to indicate an uplink resource allocated by the network device to the terminal in a first bandwidth, the uplink resource comprises one or more interlace segments corresponding to one or more subbands in the first bandwidth, wherein each one of the one or more interlace segments is a segment of an interlace located in a suband, performing, by the terminal, uplink transmission on the one or more interlace segments corresponding to the one or more subbands after sensing the one or more subbands to be idle.
3.	Regarding claim 38 – A network device, comprising: a transmitter, a receiver, a memory, and a processor coupled to the memory, wherein the processor is configured to invoke an subband, and the receiver is configured to receive second indication information sent by the terminal, wherein the second indication information is used to indicate an idle second bandwidth that is detected by the terminal and that is used for uplink transmission, wherein uplink transmission to the receiver is performed by the terminal on the one or more interlace segments corresponding to the one or more subbands after sensing the one or more subbands to be idle.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 21-25, 27-33, and 35-49 are allowable over the prior art of record.

Conclusion

Claims 21-25, 27-33, and 35-49 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stern-Berkowitz et al. (US 2020/0077437 A1) discloses transmission adaption and grant-free access.
Fan et al. (US 2016/0344526 A1) discloses techniques for managing transmissions of reference signals.
Xu et al. (US 2015/0092703 A1) discloses techniques for configuring an adaptive frame structure for wireless communications using unlicensed radio frequency spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
7 February 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465